McNally, J. P., and Witmer, J.,
concur in the following memorandum by McNally, J. P. I concur for reversal but would not exclude the theory of res ipsa loquitur. A plaintiff does not lose the benefit of the rule by proving the existence of attendant circumstances which tend to show a possible culpable cause of accident but do not completely explain the occurrence. (Schroeder v. City & County Sav. Bank of Albany, 293 N. Y. 370; McKenna v. Allied Chem. & Dye Corp., 8 A D 2d 463; Whylie v. Craig Hall, Inc., 272 App. Div. 603; NYPJI 2:65, p. 147.)